Citation Nr: 1705169	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO. 08-39 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than April 10, 2003, for the grant of service connection for residuals of a right hip injury with osteoarthritis and a total hip replacement (right hip disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Board remanded the case in March 2011 and June 2014 for additional development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing in September 2016. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran did not file an informal or formal claim for entitlement to service connection for a right hip disability prior to April 10, 2003. 



CONCLUSION OF LAW

The criteria for an effective date earlier than April 10, 2003, for the award of service connection for a right hip disability have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by March 2006 and July 2007 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Moreover, a claim for an earlier effective date is a downstream issue, which is initiated by a notice of disagreement (NOD). The Court of Appeals for Veterans Claims (Court) has held that once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see 38 U.S.C.A. §§ 5104, 7105 (West 2014). Therefore, there is no duty to provide additional VCAA notice.

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, and VA and private medical records. The Veteran has not identified any outstanding records to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VAs duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). A VA examination is not necessary to adjudicate the Veteran's earlier effective date claim because the Board can make a decision on this claim based on the ample evidence already of record. See McLendon, 20 Vet. App. at 79.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The Veteran contends that a date earlier than April 10, 2003, should be assigned for the grant of service connection for his right hip disability because he sought treatment at a VA medical facility in 1994 when he was misinformed by VA staff that he could not file a claim for service connection for this disability. 

The law regarding effective dates states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim. The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims. See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01. However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA. Such informal claim must identify the benefit sought. 38 C.F.R. §3.155(a) (2014).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. Id.

"Application" is not defined by 38 U.S.C.A. § 5110(a). However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." See 38 C.F.R. § 3.1(p) (2014); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing." Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing." The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take. All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought." However, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155 (a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition. MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see Lalonde v. West, 12 Vet. App. 377 (1999); see also Brannon v. West, 12 Vet. App. 32 (1998).

In April 2003, the Veteran filed a formal claim for service connection for a "hip condition" using an Application for Compensation and/or Pension (VA Form 21-526); the claim is date stamped April 10, 2003. In another VA Form 21-526, which was received by VA on April 14, 2003, the Veteran clarified that he was claiming service connection for a right hip condition. 

In a September 2006 rating decision, the RO granted service connection and assigned a disability rating since April 10, 2003. Nevertheless, in a January 2007 NOD, the Veteran alleged that the effective date should be from the date when he started having trouble with the right hip, namely, from August 1994. 

Similarly, in a July 2007 statement, the Veteran contended that he first started experiencing pain in this joint in 1994 and that he sought treatment at the Dayton, Ohio VA Medical Center (VAMC). He asserted that VA staff misinformed him that he could not file a claim for service connection; therefore, he did not file a claim until 2003. Moreover, in a December 2008 statement, he alleged that his initial medical treatment for right hip symptoms at a VAMC in 1994 should be considered as an implied application for service connection. 

During an August 2009 hearing before a Decision Review Officer (DRO), the Veteran testified that he asked about service connection from VA staff in 1994 and he again asserted that VA staff misinformed him that he could not apply for service connection for his right hip disability. He testified that he eventually learned from a coworker that this disability could be service connected and that is why he did not file a claim until 2003. He asserted that his treatment at the Dayton VAMC in 1994, along with his inquiry regarding service connection, constitute an implied claim for VA benefits. 

He made similar contentions in a June 2010 statement and during the September 2016 Board hearing. He also testified in September 2016 that he did not file a service connection claim at the RO in the 1990s. Rather, he verbally inquired about service connection and the Dayton VAMC staff told him the incorrect information. 

The Veteran did not file an informal or formal claim for entitlement to service connection for a right hip disability prior to April 10, 2003. VA regulations do not recognize an implied application or claim for service connection in instances where a veteran merely seeks treatment for symptoms at a VA medical facility. See MacPhee, 459 F.3d at 1326.While the record includes private and VA treatment records during the 1990s and 2000s that show the Veteran's treatment for right hip symptoms, including a total hip replacement in 1995, there is no indication in these records that he was requesting a determination of entitlement or evidencing a belief in entitlement to a VA benefit. See 38 C.F.R. § 3.1(p). Although he contends that he filed an informal claim when he discussed service connection with Dayton VAMC staff in 1994, VA regulations and the applicable case law require that even informal claims be in writing. His verbal statements during this conversation do not amount to an informal claim for service connection. 

In April 2003, the Veteran filed, for the first time, a formal claim using VA Forms 21-526. Thus, he did not file any claims, formal or informal, prior to April 10, 2003, for entitlement to service connection for a right hip disability. Accordingly, this appeal must be denied.


ORDER

An effective date prior to April 10, 2003, for the grant of service connection for a right hip disability is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


